DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 08, 2021 has been entered.

Status of Claims
3.	Claims 1-9 are pending in this application.  
	Claims 1, 8 and 9 are currently amended.

	Claim 7 is cancelled.


Response to Arguments
4.	Applicant’s arguments, see Remarks, filed 10/08/2021, with respect to the rejection(s) of claim(s) 1-9 under Fukuda (US PG. Pub. 2011/0063641 A1) in view of Kishma (US PAT. No. 10,656,773 B2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chui (US PG. Pub. 2009/0279173 A1).
“wherein the processor determines the display color of the drawing area as a color other than white in response to the attribute information specifying a white color material be used by the image forming apparatus for the print job and in response to the attribute information specifying the recording medium being white.” Examiner respectfully agrees.  However, the newly added prior art of Chui teaches a printing system or process may be used to mask particular sub-elements of the base white sheet so as to create a full color image with the base sheet.  FIG. 3 is a diagrammatic representation of a printing process being applied to a base sheet to generate a full color image 
in accordance with one embodiment as taught in the Sect. [0047]-[0048] as illustrated in the Fig. 3 of Chui and described in the rejection below.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

6.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US PG. Pub. 2011/0063641 A1) in view of Chui (US PG. Pub. 2009/0279173 A1).

	Referring to Claim 1, Fukuda teaches an image processing apparatus (See Fukuda Figs. 1-3, Printing Apparatus including PC 200 and Printer 100) comprising: 
	a processor, configured to:
obtain attribute information that specifies a process performed by an mage forming apparatus in accordance with a print job including print data, wherein the attribute information is a property of a print job (See Fukuda, Fig. 4, Sect. [0057], The image data obtaining section M1 obtains color image data CID which is CMYK data such as a CMYK color system for print job execution, also, toned white image data WID, and the printing order designation data POD which are output by the application program APL for print job order execution);
generate a display image on a basis of the print data included in the print job (See Figs. 12 and 13, Steps S220 and S220a, Sect. [0082] and [0084], In S220a, the toned white designation section M2 displays a toned white designation UI for receiving a toned white designation from a user on the display 225a which was designated in Step S220, wherein, the toned white designation section M2 performs a toned white designation process designating the toned white image color corresponding to the white area Aw of the printing image PI.);
(See Fukuda, Fig. 1, Sect. [0047], The printer 100 in the present embodiment is provided with ink of total 7 colors such as cyan (C), magenta (M), yellow (Y), black (K), light cyan (lc), light magenta (lm) and white (W), and performs printing using ink of a color which is appropriately selected form the seven colors.  That is, using the W ink, the printer 100 can print a basic color or a color image onto a printing medium, or can perform printing by overlapping the basic color and the color image in a predetermined order onto the printing medium) and in the display image generated is to be disposed (See Fukuda, Fig. 14, Sect. [0085] lines 8-16, The toned white designation UI has an initial state where default toned white, that is, a white image corresponding to white image data which is input from the application program APL is displayed in the sample image display area A1, cursors of the respective sliders and the color saturation designation area A2 are disposed in positions corresponding to the default toned white, and values corresponding to the default toned white are displayed in the respective value input boxes.),

Fukuda fails to explicitly teach 
wherein the processor determines the display color of the drawing area as a color other than white in response to the attribute information specifying a white color material be used by the image forming apparatus for the print job and in response to the attribute information specifying the recording medium being white.


 wherein the processor determines the display color of the drawing area as a color other than white in response to the attribute information specifying a white color material be used by the image forming apparatus for the print job and in response to the attribute information specifying the recording medium being white (See Chui, Fig. 3, Sect. [0047]-[0048],  the entire base sheet (e.g., elements and sub-elements) would appear to have a single color to a user viewing the base sheet.  For instance, at normal viewing distances and without the aid of magnification, sub-elements and elements can be densely distributed such that the base sheets 200 and 250 of FIGS. 2A and 2B would appear white to a user, rather than comprised of a plurality different colored sub-elements.  Of course, if sub-elements and elements are not sufficiently densely distributed, and/or if a user would view the base sheet at a substantially close distance or a magnified view, the different colors of the sub-elements might be seen by the user. Once a base sheet is fabricated, a printing system or process may be used to mask particular sub-elements of the base sheet so as to create a full color image with the base sheet.  FIG. 3 is a diagrammatic representation of a printing process being applied to a base sheet to generate a full color image in accordance with one embodiment.  It should be noted that the colors are represented in gray scale in this illustration.  A top view of the base sheet 250 is shown as undergoing a printing process by printing system 302.  Prior to undergoing printing, the base sheet appears white to a user.).

 (See Sect. [0024] of the Chui reference).  Therefore, it would have been obvious to combine Fukuda and Chui to obtain the invention as specified in claim 1.

	Referring to Claim 2, the combination of Fukuda in view of Chui teaches the image processing apparatus according to Claim 1 (See Fukuda Figs. 1-3, Printing Apparatus including PC 200 and Printer 100).

Fukuda fails to explicitly teach 
wherein the processor determines the display color of the drawing area as a color other than white in response to the white color material being available in the image forming apparatus.


wherein the processor determines the display color of the drawing area as a color other than white in response to the white color material being available in the image forming apparatus (See Chui, Fig. 3, Sect. [0048], Once a base sheet is fabricated, a printing system or process may be used to mask particular sub-elements of the base sheet so as to create a full color image with the base sheet.  FIG. 3 is a diagrammatic representation of a printing process being applied to a base sheet to generate a full color image in accordance with one embodiment.  It should be noted that the colors are represented in gray scale in this illustration.  A top view of the base sheet 250 is shown as undergoing a printing process by printing system 302.  Prior to undergoing printing, the base sheet appears white to a user.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the processor determines the display color of the drawing area as a color other than white in response to the white color material being available in the image forming apparatus.  The motivation for doing so would have been to provide efficient, low cost techniques for fabricating a static interferometric display (IMOD).  A standard base interferometric sheet of "IMOD paper" (e.g., which may be a single sheet or may be from a long roll) is initially fabricated that can later be printed upon so as to provide a custom color image.  This base sheet is fabricated to include a plurality of interferometric elements (akin to pixels in an active  (See Sect. [0024] of the Chui reference).  Therefore, it would have been obvious to combine Fukuda and Chui to obtain the invention as specified in claim 2.

	Referring to Claim 3, the combination of Fukuda in view of Chui teaches the image processing apparatus according to Claim 2 (See Fukuda Figs. 1-3, Printing Apparatus including PC 200 and Printer 100), wherein the processor determines the display color of the drawing area as a color other than white in response to the attribute information specifying that the white color material be used for white print data (See Fukuda, Sect. [0047], The printer 100 is provided with ink of total 7 colors such as cyan (C), magenta (M), yellow (Y), black (K), light cyan (lc), light magenta (lm) and white (W), and performs printing using ink of a color which is appropriately selected form the seven colors, using the W ink, the printer 100 can print a basic color or a color image onto a printing medium, or can perform printing by overlapping the basic color and the color image in a predetermined order onto the printing medium.).

	Referring to Claim 4, the combination of Fukuda in view of Chui teaches the image processing apparatus according to Claim 1 (See Fukuda Figs. 1-3, Printing Apparatus including PC 200 and Printer 100), 
wherein the determined display color is a predetermined color (See Fukuda, Sect. [0059] lines 8-13, The color converting section M3 converts the color image data CID into a grayscale value of each ink color provided in the printer 100, with reference to the predetermined color conversion table LUTc which is stored in advance in the HD 235.). 

	Referring to Claim 5, the combination of Fukuda in view of Chui teaches the image processing apparatus according to Claim 4 (See Fukuda Figs. 1-3, Printing Apparatus including PC 200 and Printer 100), 
wherein the predetermined color determined by the processor is black (See Fukuda, Fig. 14, Sect. [0086] lines 10-15, the right area represents an area in which the background is black in order to indicate showing of the toned white in a case where the background of the transparent film is black.).

	Referring to Claim 6, the combination of Fukuda in view of Chui teaches the image processing apparatus according to Claim 1 (See Fukuda Figs. 1-3, Printing Apparatus including PC 200 and Printer 100), 
wherein the processor is further configured to obtain a color of the recording medium specified by the attribute information (See Fukuda, Sect. [0047] lines 5-9, using the W ink, the printer 100 can print a basic color or a color image onto a printing medium, or can perform printing by overlapping the basic color and the color image in a predetermined order onto the printing medium.), 
wherein the processor determines the display color of the drawing area as the color of the recording medium (See Fukuda, Sect. [0058], The toned white designation section M2 is a module for designating a basic color image.  The toned white designation section M2 designates color data for designating a color obtained by mixing color ink of a plurality of colors in an appropriate ratio, so as to designate the basic color image, data corresponding to an ink coverage factor (hereinafter, referred to as a density setting parameter) which is a rate in which the color ink of the plurality of colors covers a surface per a unit area of the printing medium.). 

	Referring to Claim 8, arguments analogous to claim 1 are applicable herein.  The non-transitory computer readable medium is explicitly/inherently taught as evidenced by (See Fukuda, Fig. 3, CPU 105, Sect. [0051], The CPU 105 performs a calculation process according to a program which is stored in the ROM 115 while using an appropriate RAM as a work area, and thus, serves as the control unit for controlling the entire printer 100, See Also Sect. [0053]-[0054]) and various memories stored therein.

	Referring to Claim 9, Fukuda teaches an image processing apparatus (See Fukuda Figs. 1-3, Printing Apparatus including PC 200 and Printer 100) comprising: 
first obtaining means for obtaining attribute information that specifies a process performed by an mage forming apparatus in accordance with a print job including print data, wherein the attribute information is a property of a print job (This element is interpreted under 35 U.S.C. 112 (f) The preview image display module 110 includes an obtaining module 610…The obtaining module 610 obtains attribute information that specifies a process performed by the image forming apparatus 190 in accordance with a print job including print data. It is needless to say that the print job has been received by the print job reception module 105. The attribute information is the property of the print job and includes, for example, the print job table 400. The obtaining module 610 may also obtain a color of a recording medium specified by the attribute information. For example, the obtaining module 610 obtains a color of a recording medium from the recording medium field 490 of the print job table 400. (See Applicant’s Drawing, Fig. 6/37, The Obtaining Module 610 and Applicant’s Specification Pages 17-18) (See Fukuda, Fig. 4, Sect. [0057], The image data obtaining section M1 obtains color image data CID which is CMYK data such as a CMYK color system for print job execution, also, toned white image data WID, and the printing order designation data POD which are output by the application program APL for print job order execution);
generation means for generating a display image on a basis of the print data included in the print job (This element is interpreted under 35 U.S.C. 112 (f)The preview image display module 110 includes the display image generation module 630 …The display image generation module 630 generates a display image on the basis of print data included in a print job. The display image generation module 630 may generate an image simply on the basis of print data, or may simulate colors of an image on a print. Because a user sees a color of a recording medium and various color materials overlapping one another when looking at a print, the display device 210 needs to simulate these colors on the display 20 device 210. For this simulation, color blending needs to be performed. An example of the color blending is alpha blending, which will be described with reference to Figs. 17 and 18. The display control module 640 may perform the color blending. (See Applicant’s Drawing, Fig. 6/37, The display image generation module 630 and Applicant’s Specification, Pages 17 and 20-21) (See Figs. 12 and 13, Steps S220 and S220a, Sect. [0082] and [0084], In S220a, the toned white designation section M2 displays a toned white designation UI for receiving a toned white designation from a user on the display 225a which was designated in Step S220, wherein, the toned white designation section M2 performs a toned white designation process designating the toned white image color corresponding to the white area Aw of the printing image PI.);
determination means for determining a display color of a drawing area which corresponds to an area of a recording medium for printing the print data (See Fukuda, Fig. 1, Sect. [0047], The printer 100 in the present embodiment is provided with ink of total 7 colors such as cyan (C), magenta (M), yellow (Y), black (K), light cyan (lc), light magenta (lm) and white (W), and performs printing using ink of a color which is appropriately selected form the seven colors.  That is, using the W ink, the printer 100 can print a basic color or a color image onto a printing medium, or can perform printing by overlapping the basic color and the color image in a predetermined order onto the printing medium) and in the display image generated is to be disposed (See Fukuda, Fig. 14, Sect. [0085] lines 8-16, The toned white designation UI has an initial state where default toned white, that is, a white image corresponding to white image data which is input from the application program APL is displayed in the sample image display area A1, cursors of the respective sliders and the color saturation designation area A2 are disposed in positions corresponding to the default toned white, and values corresponding to the default toned white are displayed in the respective value input boxes.).

Fukuda fails to explicitly teach 
wherein the determination means determines the display color of the drawing area as a color other than white in response to the attribute information specifying a white color material be used by the image forming apparatus for the print job and in response to the attribute information specifying the recording medium being white.

However, Chui teaches 
 wherein the determination means determines the display color of the drawing area as a color other than white in response to the attribute information specifying a white color material be used by the image forming apparatus for the print job and in response to the attribute information specifying the recording medium being white (See Chui, Fig. 3, Sect. [0047]-[0048],  the entire base sheet (e.g., elements and sub-elements) would appear to have a single color to a user viewing the base sheet.  For instance, at normal viewing distances and without the aid of magnification, sub-elements and elements can be densely distributed such that the base sheets 200 and 250 of FIGS. 2A and 2B would appear white to a user, rather than comprised of a plurality different colored sub-elements.  Of course, if sub-elements and elements are not sufficiently densely distributed, and/or if a user would view the base sheet at a substantially close distance or a magnified view, the different colors of the sub-elements might be seen by the user. Once a base sheet is fabricated, a printing system or process may be used to mask particular sub-elements of the base sheet so as to create a full color image with the base sheet.  FIG. 3 is a diagrammatic representation of a printing process being applied to a base sheet to generate a full color image in accordance with one embodiment.  It should be noted that the colors are represented in gray scale in this illustration.  A top view of the base sheet 250 is shown as undergoing a printing process by printing system 302.  Prior to undergoing printing, the base sheet appears white to a user.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the determination means determines the display color of the drawing area as a color other than white in response to the attribute information specifying a white color material be used by the image forming apparatus for the print job and in response to the attribute information specifying the recording medium being white.  The motivation for doing so would have been to provide efficient, low cost techniques for fabricating a static interferometric display (IMOD).  A standard base interferometric sheet of "IMOD paper" (e.g., which may be a single sheet or may be from a long roll) is initially fabricated that can later be printed upon so as to provide a custom color image.  This base sheet is fabricated to include a plurality of interferometric elements (akin to pixels in an active display, except that the interferometric elements on the IMOD paper are static) that transmit different  (See Sect. [0024] of the Chui reference).  Therefore, it would have been obvious to combine Fukuda and Chui to obtain the invention as specified in claim 9.
Cited
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koyama et al. (USPG. Pub. 2012/0237667 A1) discloses a printed layer formation processing device performs a part of a process for forming a printed layer on a part of the print medium by a first colorant in a molded object formation process.  The printed layer formation processing device includes: a formation amount correspondence relationship storage part that stores a formation amount correspondence relationship, which is a correspondence relationship between a degree of deformation of the print medium and a formation amount of the first colorant, which are correlated so that the thickness of the printed layer is substantially the same in respective regions of the molded object, a deformation degree acquisition part that acquires the degree of deformation in the respective regions of the print medium; and a 
formation amount determining part that determines the formation amount of the first colorant in the respective regions based on the degree of the deformation and the formation amount correspondence relationship.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677